     Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 1 of 9 PageID 2848




                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

YOLANDA LEWIS RICHARDSON,

         Plaintiff,

v.                                                                    Case No: 8:19-cv-1560-T-JSS

COMMISSIONER OF SOCIAL
SECURITY,

      Defendant.
___________________________________/

                                              ORDER

         Plaintiff, Yolanda Lewis Richardson, seeks judicial review of the denial of her claim for a

period of disability, disability insurance benefits, and supplemental security income. As the

Administrative Law Judge’s (“ALJ”) decision was based on substantial evidence and employed

proper legal standards, the decision is affirmed.

                                          BACKGROUND

         A.      Procedural Background

         Plaintiff applied for a period of disability, disability insurance benefits, and supplemental

security income on September 5, 2013. (Tr. 245–46, 490–93, 496–98.) The Commissioner denied

Plaintiff’s claims both initially and upon reconsideration. (Tr. 302–03, 306–07, 316–17, 322–23.)

Plaintiff then requested an administrative hearing. (Tr. 329–30.) Upon Plaintiff’s request, the ALJ

held a hearing at which Plaintiff appeared and testified. (Tr. 174–225.) Following the hearing,

the ALJ issued an unfavorable decision finding Plaintiff not disabled and accordingly denied

Plaintiff’s claims for benefits. (Tr. 278–89.) Subsequently, Plaintiff requested review from the
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 2 of 9 PageID 2849




Appeals Council. (Tr. 371.) Upon review, the Appeals Council remanded for the ALJ to obtain

and consider additional evidence. (Tr. 299–300.)

       On remand, the ALJ held two hearings at which Plaintiff appeared and testified. (Tr. 74–

118, 121–72.) Following the hearings, the ALJ once again found Plaintiff not disabled and

accordingly denied Plaintiff’s claims for benefits. (Tr. 12–25.) Plaintiff again requested review

from the Appeals Council, which the Appeals Council denied. (Tr. 1–3.) Plaintiff then timely

filed a Complaint with this Court. (Dkt. 1.) The case is now ripe for review under 42 U.S.C. §

405(g) and 42 U.S.C. § 1383(c)(3).

       B.      Factual Background and the ALJ’s Decision

       Plaintiff, who was born in 1971, claimed disability beginning on October 31, 2012. (Tr.

490, 496.) Plaintiff has a bachelor’s degree and nearly completed a master’s degree. (Tr. 133–34,

1159.) Plaintiff’s past relevant work experience included work as a security guard, corrections

officer, caseworker, psychiatric aide, clerk, and check cashier. (Tr. 99, 102.) Plaintiff alleged

disability due to chronic lower back pain, chronic neck pain, depression, anxiety, and permanent

sciatic nerve pain. (Tr. 540.)

       In rendering the decision, the ALJ concluded that Plaintiff had engaged in substantial

gainful activity from March through August of 2014. (Tr. 15.) However, the ALJ found that there

had been a continuous twelve-month period in which Plaintiff did not engage in substantial gainful

activity, which the decision addresses. (Tr. 15.) After conducting a hearing and reviewing the

evidence of record, the ALJ determined that Plaintiff had the following severe impairments:

degenerative disc disease, obesity, radiculopathy, seizure disorder, asthma, depression, and anxiety

disorder. (Tr. 15.) Notwithstanding the noted impairments, the ALJ determined that Plaintiff did

not have an impairment or combination of impairments that met or medically equaled one of the



                                                -2-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 3 of 9 PageID 2850




listed impairments in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Tr. 16.) The ALJ then

concluded that Plaintiff retained a residual functional capacity (“RFC”) to

       perform sedentary work as defined in 20 CFR 404.1567(a) and 416.967(a) except
       the claimant can occasionally lift and carry 10 pounds occasionally and less than
       10 pounds frequently. The claimant can never climb ladders, ramps, and scaffolds
       but can frequently climb ramps and stairs. The claimant can sit for 6 hours in an 8-
       hour workday and can stand and sit for 2 hours in an 8-hour workday. The claimant
       requires the option to sit or stand or the ability to alternate positions after 30 minutes
       and requires a cane for ambulation. The claimant can occasionally stoop, kneel,
       crouch, and crawl and frequently climb ramps and stairs but never climb ladders,
       ropes or scaffolds. The claimant can have occasional exposure to unprotected
       heights and have frequent exposure to dust, odors, fumes, and pulmonary irritants.
       The claimant is limited to occasional exposure to vibrations. The claimant is
       limited to occasional contact with supervisors, coworkers, and the general public
       and is limited to performing no more than simple, routine tasks.

(Tr. 17–18.) In formulating Plaintiff’s RFC, the ALJ considered Plaintiff’s subjective complaints

and determined that, although the evidence established the presence of underlying impairments

that reasonably could be expected to produce the symptoms alleged, Plaintiff’s statements as to

the intensity, persistence, and limiting effects of her symptoms were not entirely consistent with

the record. (Tr. 21.)

       Considering Plaintiff's noted impairments and the assessment of a vocational expert

(“VE”), however, the ALJ determined that Plaintiff could not perform her past relevant work. (Tr.

23.) Given Plaintiff’s background and RFC, the VE testified that Plaintiff could perform other

jobs existing in significant numbers in the national economy, such as surveillance system monitor,

addresser, and hot stone setter. (Tr. 24.) Accordingly, based on Plaintiff’s age, education, work

experience, RFC, and the testimony of the VE, the ALJ found Plaintiff not disabled. (Tr. 24.)


                                  APPLICABLE STANDARDS

       To be entitled to benefits, a claimant must be disabled, meaning that the claimant must be

unable to engage in any substantial gainful activity by reason of any medically determinable


                                                 -3-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 4 of 9 PageID 2851




physical or mental impairment that can be expected to result in death or that has lasted or can be

expected to last for a continuous period of not less than twelve months. 42 U.S.C. §§ 423(d)(1)(A),

1382c(a)(3)(A). A “physical or mental impairment” is an impairment that results from anatomical,

physiological, or psychological abnormalities that are demonstrable by medically acceptable

clinical and laboratory diagnostic techniques. 42 U.S.C. §§ 423(d)(3), 1382c(a)(3)(D).

       The Social Security Administration, in order to regularize the adjudicative process,

promulgated the detailed regulations currently in effect. These regulations establish a “sequential

evaluation process” to determine whether a claimant is disabled. 20 C.F.R. § 416.920. If an

individual is found disabled at any point in the sequential review, further inquiry is unnecessary.

20 C.F.R. § 416.920(a). Under this process, the ALJ must determine, in sequence, the following:

(1) whether the claimant is currently engaged in substantial gainful activity; (2) whether the

claimant has a severe impairment, i.e., one that significantly limits the ability to perform work-

related functions; (3) whether the severe impairment meets or equals the medical criteria of 20

C.F.R. Part 404, Subpart P, Appendix 1; and, (4) whether the claimant can perform his or her past

relevant work. If the claimant cannot perform the tasks required of his or her prior work, step five

of the evaluation requires the ALJ to decide if the claimant can do other work in the national

economy in view of the claimant’s age, education, and work experience. 20 C.F.R. § 416.920(a).

A claimant is entitled to benefits only if unable to perform other work. Bowen v. Yuckert, 482 U.S.

137, 140–42 (1987); 20 C.F.R. § 416.920(g).

       A determination by the Commissioner that a claimant is not disabled must be upheld if it

is supported by substantial evidence and comports with applicable legal standards. See 42 U.S.C.

§ 405(g). Substantial evidence is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401 (1971) (quoting



                                                -4-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 5 of 9 PageID 2852




Consol. Edison Co. v. NLRB, 305 U.S. 197, 229 (1938)); Miles v. Chater, 84 F.3d 1397, 1400

(11th Cir. 1996). While the court reviews the Commissioner’s decision with deference to the

factual findings, no such deference is given to the legal conclusions. Keeton v. Dep’t of Health &

Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

       In reviewing the Commissioner’s decision, the court may not decide the facts anew, re-

weigh the evidence, or substitute its own judgment for that of the ALJ, even if it finds that the

evidence preponderates against the ALJ’s decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239

(11th Cir. 1983). The Commissioner’s failure to apply the correct law, or to give the reviewing

court sufficient reasoning for determining that he or she has conducted the proper legal analysis,

mandates reversal. Keeton, 21 F.3d at 1066. The scope of review is thus limited to determining

whether the findings of the Commissioner are supported by substantial evidence and whether the

correct legal standards were applied. 42 U.S.C. § 405(g); Wilson v. Barnhart, 284 F.3d 1219, 1221

(11th Cir. 2002).

                                            ANALYSIS

       Plaintiff alleges that the ALJ erred in finding that there is a significant number of jobs in

the national economy that Plaintiff can perform. For the reasons that follow, this contention does

not warrant reversal.

       “[T]he Commissioner’s preferred method of demonstrating that the claimant can perform

other jobs is through the testimony of a VE.” Jones v. Apfel, 190 F.3d 1224, 1229 (11th Cir. 1999).

In this case, the ALJ utilized a VE who testified that Plaintiff could perform the jobs of surveillance

system monitor, with approximately 135,120 jobs in “that occupational cluster in the national

economy”; addresser, with approximately 67,230 jobs in “that occupational cluster the national

economy”; and hot stone setter, with approximately 251,670 jobs in “that occupational cluster in



                                                 -5-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 6 of 9 PageID 2853




the national economy.” (Tr. 101–02.) Additionally, the VE testified that these three positions

were “representative samples of jobs that are available” in the national economy. (Tr. 115.) When

asked whether this testimony was consistent with the Dictionary of Occupational Titles (“DOT”),

the VE testified that it was. (Tr. 104.)

       Citing to Social Security Rule (“SSR”) 00-4p, Plaintiff argues that there is a conflict

between the testimony of the VE and the Dictionary of Occupational Titles (“DOT”). (Dkt. 16 at

5–6.) SSR 00-4p requires an ALJ to “[i]dentify and obtain a reasonable explanation for any

conflicts between occupational evidence provided by” a VE and information in the DOT. SSR 00-

4p (S.S.A.), 2000 WL 1898704. Further, “the ALJs within the SSA have an affirmative duty to

identify apparent conflicts between the testimony of a Vocational Expert and the DOT and resolve

them.” Washington v. Comm’r of Soc. Sec., 906 F.3d 1353, 1356 (11th Cir. 2018). Once a conflict

is been identified, “the Ruling requires the ALJ to offer a reasonable explanation for the

discrepancy, and detail in his decision how he has resolved the conflict.” Id. “The failure to

discharge this duty means that the ALJ’s decision, when based on the contradicted VE testimony,

is not supported by substantial evidence.” Id.

       However, Plaintiff identifies no conflict between the VE’s testimony and the DOT.

Instead, Plaintiff challenges the VE’s job numbers, which the VE testified were based on the

Bureau of Labor Statistics (“BLS”). (Tr. 112.) Plaintiff argues that the VE improperly used job

numbers from clusters of jobs rather than identifying the individual number of jobs. (Dkt. 16 at

6–8.) Essentially, Plaintiff asks the Court to adopt a rigid rule that the VE must provide job

estimates for each individual job. However, the Court agrees with Defendant that the Supreme

Court has cautioned against categorical rules. See Biestek v. Berryhill, 139 S. Ct. 1148, 1157

(2019) (explaining that the determination as to whether there is substantial evidence is “case-by-



                                                 -6-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 7 of 9 PageID 2854




case”). There is no rule that the VE must provide any specific set of numbers or “rely on any

specific set of materials to support his conclusions.” Jones v. Comm’r of Soc. Sec., 423 F. App’x

936, 938 (11th Cir. 2011); see also Pena v. Comm’r of Soc. Sec., 489 F. App’x 401, 402 (11th Cir.

2012) (explaining that the “Social Security regulations clearly provide that a VE’s knowledge and

expertise may supply a reasoned basis for his conclusions”).

       Ultimately, the question for this Court is whether the ALJ’s finding—that Plaintiff can

perform “work that exists in significant numbers in the national economy” (Tr. 24)—is supported

by substantial evidence. See Pace v. Comm’r of Soc. Sec., 760 F. App’x 779, 781 (11th Cir. 2019)

(“The question, though, is not whether the expert’s testimony is supported by substantial evidence.

It is whether the ALJ’s decision is supported by substantial evidence.”) (emphasis in original). In

making this finding, the ALJ relied on the VE’s testimony that Plaintiff can perform jobs in

occupational clusters with more than 450,000 jobs in the national economy.                The VE

acknowledged at the hearing that these numbers were of the entire occupational cluster, noting that

a “literal, accurate figure” of the individual jobs was impossible “because nobody has gone out

and counted” them. (Tr. 114.)

       Nonetheless, in response to questioning from the claimant’s attorney, the VE estimated that

there were probably under 1,000 hot-stone setter jobs in the national economy. (Tr. 113.)

However, the VE estimated that because of economic demand, there are “significantly more

addresser[]” jobs available in the national economy. (Tr. 114.) Most critical to the ALJ’s finding,

the VE testified that the three jobs identified were merely “illustrative” and that there would be

“other positions throughout the national economy that” Plaintiff could perform. (Tr. 115.)

       Even accepting Plaintiff’s argument that the VE provided overinclusive numbers, any error

is harmless where substantial evidence still supports the ALJ’s decision. See Hardin v. Berryhill,



                                               -7-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 8 of 9 PageID 2855




No. 8:18-cv-84-T-AEP, 2019 WL 927173, at *5 (M.D. Fla. Feb. 26, 2019) (“Though the VE may

have identified an overinclusive number here, Plaintiff’s contentions still support a significant

number of parts inspector jobs.”). And even relying on the VE’s testimony regarding the reduced

number of individual jobs—which are merely representative samples of jobs Plaintiff can

perform—substantial evidence supports the ALJ’s conclusion that there are a substantial number

of jobs available in the national economy. See Brooks v. Barnhart, 133 F. App’x 669, 671 (11th

Cir. 2005) (affirming a finding that 840 jobs in the national economy constituted a significant

number).

       Thus, the VE’s testimony constitutes substantial evidence. See Hobbs v. Colvin, No. 8:13-

CV-3233-T-24, 2015 WL 628763, at *5 (M.D. Fla. Feb. 12, 2015) (finding the “ALJ was permitted

to base his findings about [jobs the plaintiff is able to perform] on the VE’s testimony”); Brijbag

v. Astrue, No. 8:06-CV-2356-T-MAP, 2008 WL 276038, at *2 (M.D. Fla. Jan. 31, 2008) (“[T]he

ALJ need not independently corroborate the VE’s testimony and should be able to rely on such

testimony where no apparent conflict exists with the DOT.”). In reviewing the Commissioner’s

decision, this Court may not decide the facts anew, re-weigh the evidence, or substitute its own

judgment for that of the ALJ, even if it finds that the evidence preponderates against the ALJ’s

decision. Bloodsworth v. Heckler, 703 F.2d 1233, 1239 (11th Cir. 1983).

                                        CONCLUSION

       Accordingly, after due consideration and for the foregoing reasons, it is

       ORDERED:

       1. The decision of the Commissioner is AFFIRMED.

       2. The Clerk of Court is directed to enter final judgment in favor of the Commissioner




                                               -8-
  Case 8:19-cv-01560-JSS Document 18 Filed 07/08/20 Page 9 of 9 PageID 2856




           and close the case.

       DONE and ORDERED in Tampa, Florida, on July 8, 2020.




Copies furnished to:
Counsel of Record




                                        -9-
